                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

EMMETT L WILLIAMS,                        :
                                          :
       Plaintiff,                         :
                                          :
v.                                        :         CASE NO.: 4:19-CV-077 (LAG)
                                          :
CLAY D LAND, et al.,                      :
                                          :
       Defendants.                        :
                                          :

                                         ORDER
       Before the Court is Plaintiff’s Complaint (Doc. 1). Plaintiff filed his Complaint on
May 14, 2019. (Id.) The Clerk of Court issued Summons the same day. (Doc. 2.) The
deadline for perfecting service on Defendant was Monday, August 12, 2019. To date there is
no indication that service has been made on any Defendant. (See generally Docket.) If a
defendant is not served within ninety (90) days of the filing of a complaint, courts “must
dismiss the action without prejudice against that defendant or order that service be made
within a specified time.” Fed. R. Civ. P. 4(m). Accordingly, Plaintiff is HEREBY
ORDERED to make service on Defendants within seven (7) days from the date of this
Order. Failure to make service within that time will result in a dismissal without prejudice
without further notice.


               SO ORDERED, this 13th day of August, 2019.


                                          /s/ Leslie A. Gardner
                                          LESLIE A. GARDNER, JUDGE
                                          UNITED STATES DISTRICT COURT
